IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50147
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ROSALBA DOMINGUEZ-HERNANDEZ,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. P-99-CR-165-ALL-FB
                       - - - - - - - - - -
                        November 27, 2000

Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Rosalba Dominguez-Hernandez, who was convicted of possession

with intent to distribute marijuana, appeals the district court’s

denial of her motion to suppress her confession.    She argues that

the language and tactics used by Border Patrol Agent Nick

Harrison amounted to coercion, which rendered her confession

involuntary.

     We have reviewed the record and under the totality of

circumstances, we hold that the district court did not err in

holding the confession to be voluntary.     United States v. Mullin,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50147
                                -2-

178 F.3d 334, 341 (5th Cir.), cert. denied, 120 S. Ct. 454

(1999).   Accordingly, the judgment of the district court is

AFFIRMED.